39 F.3d 1177
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Raphael MENDEZ, Petitioner Appellant,v.FEDERAL CORRECTIONAL INSTITUTION, Butner, NC;  Jean Zula,Psychiatrist;  M. Hazelrigg, Psychiatrist;  Kelvin Mcbride,Psychiatrist;  John T. Hadden, Warden;  Sally Luann Johnson,Doctor, Respondents Appellees.
No. 94-6477.
United States Court of Appeals, Fourth Circuit.
Submitted:  October 18, 1994Decided:  November 14, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CA-94-HC-F)
Raphael Mendez, Appellant Pro Se.  Linda Kaye Teal, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellees.
E.D.N.C.
AFFIRMED.
Before HALL and MICHAEL, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 28 U.S.C. Sec. 2241 (1988) petition.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  However, because Appellant may be able to exhaust his administrative remedies as to his claim of involuntary medication and bring a properly postured action based on that claim in the future, we modify the district court's judgment to reflect that the dismissal of Appellant's involuntary medication claim is without prejudice.  28 U.S.C. Sec. 2106 (1988).  Accordingly, with the noted modification, we affirm on the reasoning of the district court.  Mendez v. Federal Correctional Inst.-Butner, No. CA-94-HC-F (E.D.N.C. Apr. 12, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED